Citation Nr: 1719441	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-39 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel



INTRODUCTION

The Veteran served with the Army National Guard with periods of active duty from October 1974 to February 1975 and May 1977 to September 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This matter was before the Board in June 2014 and, more recently, in December 2015.  In a June 2014 decision, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR) filed by the parties, vacated the Board's June 2014 decision with respect to the issue of entitlement to service connection for an acquired psychiatric disorder (the Court left undisturbed the Board's denial of service connection for PTSD), and remanded the matter to the Board for readjudication consistent with the JMPR.  In December 2015, the Board remanded the appeal to the RO to have it schedule the Veteran for a VA examination and opinion that addressed the nature and etiology of the Veteran's acquired psychiatric disorder.  In April 2016, a VA psychologist examined the Veteran and provided the requested opinion.  (See April 2016 Mental Disorders Disability Benefits Questionnaire (DBQ) and opinion)).  Thus, the requested development has been undertaken and the matter has returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure compliance with its December 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

The Veteran seeks service connection for an acquired psychiatric disorder, to include schizophrenia.  He has maintained that his psychiatric problems began during his period of active miliary service with the United States Army (i.e., May to September 1977).  He has alleged that he has had psychiatric problems, such as depression with headaches, insomnia and loss of appetite, since he was harassed in Germany by service comrades for not being able to communicate in English. 

In December 2015, and in light of points raised by the parties in the JMPR, the Board determined that additional development for the claim on appeal was warranted.  As noted by the Board in December 2015, in the JMPR, the parties had agreed that a May 1997 VA examination report, which was relied upon by the Board in its June 2014 decision, was inadequate in evaluating the claim.  The parties to the JMPR maintained that the 1997 VA psychiatrist had relied on the Veteran's absence of psychiatric treatment from service discharge in 1977 until 1980, when he was diagnosed with schizophrenia, in concluding that there was no relationship between the acquired psychiatric disorder and military service.  As noted by the parties in the May 2015 JMPR, the Court has held that VA might not rely upon the absence of evidence in denying a claim.  (See May 2015 JMPR at page (pg.) 2, quoting Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Horn v. Shinseki, 25 Vet. App. 231, 239 n.7 (2012) (the absence of evidence cannot be substantive negative evidence without "a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.")).  

Thus, in December 2015, the Board remanded the appeal for an examination and opinion to fulfill VA's duty to assist and comply with the instructions of the Court.  

In April 2016, a VA psychologist reviewed the record and examined the Veteran.  The VA psychologist concluded that the Veteran's diagnosed unspecified depressive and neurocognitive disorders and schizophrenia were less likely than not incurred in or caused by military service.  The VA examiner reasoned that the psychological symptoms that the Veteran experienced in service "can easily be explained as 'homesickness' due to being in a strange land, and not being able to communicate in English."  (See April 2016 Mental Disorders DBQ and opinion). The Board finds the VA psychologist's April 2016 examination report and opinion to be inadequate for reasons that are outlined below.  

First, the Board acknowledges that the April 2016 VA psychologist addressed the issue of whether the Veteran's current acquired psychiatric disorder was related to his period of military service.  The psychologist, however, did not discuss or appear to consider the Veteran's statements, as well as those of his friends and family members, that he had experienced psychiatric problems since military service, as requested by the Board in its December 2015 remand directives.  As noted by the Veteran's attorney in a March 2017 statement to VA, the April 2016 VA psychologist simply concluded, "lay statements in VBMS were read, but medical opinion remains the same."  The Board finds this statement to lack probative value in evaluating the claim because it was provided without rationale.  (See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion)).  The Board finds the April 2016 VA psychologist's omission to be glaring in view of an October 1980 statement, prepared by R. C-G., wherein he stated that psychiatric symptoms had started while the Veteran was stationed in Germany in 1977 and that they had been of a progressive nature since that time with alternating periods of partial remission.  (See October 1989 report, prepared by  Dr. R. C-G.)

Second, in providing a negative nexus between the diagnosed psychiatric disorder and military service, the April 2016 VA psychologist opined, in pertinent part, that the psychological symptoms mentioned during the Veteran's military service (i.e., excessive worry, nervous trouble, loss of memory or amnesia, and period of unconsciousness), were not a diagnosis of a mental disorder and could easily be explained as "'homesickness'" due to being in a strange land, and not being able to communicate in English.  (See April 2016 VA Mental Disorders DBQ and opinion).  

The Veteran's attorney, as well as the Board, finds the VA psychologist's opinion unresponsive to the Board's remand directives, notably that the VA examiner provide an opinion as to the etiology of the Veteran's diagnosed psychiatric disorders after being advised that he had alleged that he had had psychiatric problems, such as depression with headaches, insomnia and loss of appetite, since he was harassed in Germany by service comrades for not being able to communicate in English.  The Board agrees with the Veteran's attorney that the VA examiner's failure to address the relationship between the diagnosed acquired psychiatric disorders and the Veteran's allegations of harassment by service comrades for being unable to communicate in English, as opposed to stating that they were a result of him being a strange land and unable to communicate in English, particularly flagrant in view of a June 1994 report by Dr. R. C-G.  In that report, Dr. R. C-G. opined that the Veteran had been assigned to a company in Germany where he could not communicate and was harassed and humiliated by his comrades.  Dr. R. C-G. further maintained that the Veteran had felt isolated and entered into an acute sensorial deprivation that put to the test his psychological resources and/or capacity and was the beginning of a latent schizophrenia with symptoms of inferiority.  (See June 1994 report, prepared by Dr. R. C-G.).  

Finally, in providing her opinion, the April 2016 VA psychologist determined that the in-service symptoms of headaches, decreased sleep and appetite in 1977 were considered only to have been a result of "homesickness" and not a mental disorder.  The Board finds that additional clarification and reasoning from the April 2016 VA psychologist in explaining this conclusion is warranted on remand, especially since the Veteran was slated to be discharged from service that year. 

Accordingly, the case is REMANDED to the RO for the following action:

1.  Obtain an addendum opinion from the April 2016 VA psychologist regarding the claim for service connection for an acquired psychiatric disorder, to include schizophrenia.  If the April 2016 VA psychologist is not available, seek an addendum opinion from an appropriate medical professional.  The electronic record, including this remand, must be reviewed by the April 2016 VA psychologist (or other reviewing clinician).  The Board leaves it to the discretion of the April 2016 VA psychologist (or other reviewing clinician) to determine whether an in-person examination is necessary. 
   
The April 2016 VA psychologist (or other reviewing clinician) is asked to address the following with respect to the diagnosed unspecified depressive and neurocognitive disorders and schizophrenia: 
   
a) For the diagnosed unspecified depressive and neurocognitive disorders and schizophrenia, the April 2016 VA psychologist (or other reviewing clinician) must offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each of the above-cited disabilities had its clinical onset during active service, or within the initial post-service year or is related to any in-service disease, event, or injury, notably the Veteran's allegations of having been harassed in Germany by service comrades for not being able to communicate in English.  

In providing a response, the April 2016 VA psychologist (or other reviewing clinician) must comment on a June 1994 report, prepared by, Dr. R. C-G., wherein he opined that the Veteran had been assigned to a company in Germany where he could not communicate and, as a result, was harassed and humiliated by his comrades, felt isolated, entered into an acute sensorial deprivation that put to the test his psychological resources and/or capacity, and was the beginning of a latent schizophrenia with symptoms of inferiority. 

The April 2016 VA psychologist (or other reviewing clinician) is hereby informed that in providing the requested opinion, a statement to the effect that the Veteran's in-service psychiatric problems were the result of him not being able to communicate in English is not adequate in addressing his specific allegations of harassment.  

b) The April 2016 VA psychologist (or other reviewing clinician) must consider the Veteran's, as well as his family members,' competent reports of having had continuous psychiatric problems since he returned from service.  In doing so, the examiner should state whether the Veteran's reports of continuity of psychiatric symptoms, if accepted, would be sufficient to link a current acquired psychiatric disorder to an in-service event. 

The April 2016 VA psychologist (or other reviewing clinician) must comment on Dr. R. C-G's October 1980 statement that the Veteran's psychiatric symptoms had started while he was stationed in Germany in 1977 and that they had been of a progressive nature since that time with alternating periods of partial remission.

The April 2016 VA psychologist (or other reviewing clinician) should also state whether there is any medical reason for rejecting the Veteran's reports.  The absence of supporting treatment records is not, by itself, a legally sufficient reason for rejecting the Veteran's reports.  

c) The April 2016 VA psychologist (or other reviewing clinician) is requested to explain in more detail her findings that the Veteran's in-service symptoms of headaches, decreased sleep and appetite in 1977 were a result of "homesickness" and not a mental disorder, in light of the fact that the Veteran was slated to be discharged that year.  

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case to the Veteran and his attorney and allow an appropriate period of time to respond.  Then return the appeal to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

